PER CURIAM.
We affirm Guy Strattan, Jr.’s convictions for grand theft of a firearm and attempted first degree murder of a law enforcement officer but we reverse his conviction for “depriving] a law enforcement officer ... of ... his ... radio or ... the means to ... summon assistance.” § 843.025, Fla.Stat. (1997). The motion for judgment of acquittal should have been granted as to this charge. Although the attempt to get the gun failed, the theft statute makes “endeavoring]” to steal punishable as theft. § 812.014(1), Fla.Stat. (1997).
AFFIRMED in part; REVERSED in part; and REMANDED for resentencing.
MINER and ALLEN, JJ., concur; BENTON, J., concurs with opinion.